 

Exhibit 10.62

 

NORWEGIAN CRUISE LINE HOLDINGS LTD.

2013 PERFORMANCE INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”) is dated as of
[_________] (the “Award Date”) by and between Norwegian Cruise Line Holdings
Ltd. (the “Company”) and [_________] (the “Director”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Norwegian Cruise Line Holdings Ltd. 2013 Performance
Incentive Plan (the “Plan”), the Company hereby grants to the Director,
effective as of the Award Date, a credit of restricted share units under the
Plan (the “Award”), upon the terms and conditions set forth herein and in the
Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Director, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.     Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

 

2.     Grant. Subject to the terms of this Agreement, the Company hereby grants
to the Director an Award with respect to an aggregate of [_________] restricted
share units (subject to adjustment as provided in Section 7.1 of the Plan) (the
“Restricted Share Units”). As used herein, the term “share unit” shall mean a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding Ordinary Share of the Company (subject to
adjustment as provided in Section 7.1 of the Plan) solely for purposes of the
Plan and this Agreement. The Restricted Share Units shall be used solely as a
device for the determination of the payment to eventually be made to the
Director if such Restricted Share Units vest pursuant to Section 3. The
Restricted Share Units shall not be treated as property or as a trust fund of
any kind.

 

3.     Vesting. Subject to Section 8 below, the Award shall vest and become
nonforfeitable with respect to [one hundred percent (100%) of the total number
of Restricted Share Units (subject to adjustment under Section 7.1 of the Plan)
on the first business day of the calendar year following the calendar year in
which the Award Date occurs].

 

4.     Continuance of Service. The vesting schedule requires continued service
through the applicable vesting date as a condition to the vesting of the
applicable installment of the Award and the rights and benefits under this
Agreement. Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Director to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of services as provided in Section 8 below or under the Plan.



 

 1 



 

5.     Dividend and Voting Rights.

 

(a)      Limitations on Rights Associated with Units. The Director shall have no
rights as a shareholder of the Company, no dividend rights (except as expressly
provided in Section 5(b) with respect to Dividend Equivalent Rights) and no
voting rights, with respect to the Restricted Share Units and any Ordinary
Shares underlying or issuable in respect of such Restricted Share Units until
such Ordinary Shares are actually issued to and held of record by the Director.
No adjustments will be made for dividends or other rights of a holder for which
the record date is prior to the date of issuance of such Ordinary Shares
underlying or issuable in respect of such Restricted Share Units.

 

(b)      Dividend Equivalent Rights Distributions. As of any date that the
Company pays an ordinary cash dividend on its Ordinary Shares, the Company shall
credit the Director with an additional number of Restricted Share Units equal to
(i) the per share cash dividend paid by the Company on its Ordinary Shares on
such date, multiplied by (ii) the total number of Restricted Share Units
(including any dividend equivalents previously credited hereunder) (with such
total number adjusted pursuant to Section 7.1 of the Plan) subject to the Award
as of the related dividend payment record date, divided by (iii) the fair market
value of an Ordinary Share on the date of payment of such dividend. Any
Restricted Share Units credited pursuant to the foregoing provisions of this
Section 5(b) shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original Restricted Share Units to which they
relate. No crediting of Restricted Share Units shall be made pursuant to this
Section 5(b) with respect to any Restricted Share Units which, as of such record
date, have either been paid pursuant to Section 7 or terminated pursuant to
Section 8.

 

6.     Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof (until such shares underlying the
Award have been issued) may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Company, or (b) transfers by will or the laws of descent and
distribution.

 

7.     Timing and Manner of Payment of Share Units. On or as soon as
administratively practical following the vesting of the applicable portion of
the total Award pursuant to Section 3 hereof or Section 7 of the Plan (and in
all events not later than two and one-half months after the applicable vesting
date), the Company shall deliver to the Director a number of Ordinary Shares
(either by delivering one or more certificates for such shares or by entering
such shares in book entry form, as determined by the Company in its discretion)
equal to the number of Restricted Share Units subject to this Award that vest on
the applicable vesting date. The Director shall have no further rights with
respect to any Restricted Share Units that are paid or that terminate pursuant
to Section 8.

 

8.     Effect of Termination of Service. The Director’s Restricted Share Units
shall terminate and be forfeited to the extent such units have not become vested
prior to the first date the Director is no longer in service to the Company or
one of its Subsidiaries, regardless of the reason. If any unvested Restricted
Share Units are terminated hereunder, such Restricted Share Units shall
automatically terminate and be forfeited as of the applicable termination date
without payment of any consideration by the Company and without any other action
by the Director, or the Director’s beneficiary or personal representative, as
the case may be.

 

 2 



 

9.     Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s shares contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such Share),
the Administrator shall make adjustments in accordance with such section in the
number of Restricted Share Units then outstanding and the number and kind of
securities that may be issued in respect of the Award. No such adjustment shall
be made with respect to any ordinary cash dividend for which dividend
equivalents are credited pursuant to Section 5(b).

 

10.    Plan. The Award and all rights of the Director under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Director agrees to be bound by the terms of the Plan
and this Agreement.

 

11.    Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Company. The Company may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Director hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

12.    Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

13.    Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

14.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Bermuda without regard to conflict of
law principles thereunder.

 

15.    Section 409A and 457A. It is intended that the terms of the Award will
not result in the imposition of any tax liability pursuant to Section 409A or
457A of the Code. This Agreement shall be construed and interpreted consistent
with that intent.

 

16.    No Advice Regarding Grant. The Director is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Director may determine is needed or appropriate with respect to the
Restricted Share Units (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award).

 

[Remainder of page intentionally left blank]

 

 3 



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and the Director has hereunto set his or her
hand as of the date and year first above written.

 

NORWEGIAN CRUISE LINE HOLDINGS LTD.,   DIRECTOR a Bermuda Company           By:
      Signature           Print Name:             Its:       Print Name

 

 4 

 